Hon. W. P, Sexton
County Attorney
Orange,County
Orange, Texas         Opinion No. O-24
                      Re: Rligibillty of wife of officer or
Hon. Joe J. Fisher    stockholderin depositorybank to serve
District Attorney     as Independentschool trustee.
First JudlcislDist.
Orange, Texas
Gentlemen:
          This Department Is In receipt of your letter of Feb-
ruary 23 1939 requesting an opinion on the question of
whether 4he wife of the president,dlreeter and stockholder
of the depositorybank, may be apgoimted to a vacancy on the
Board of Trustees of an IndependentSchool District.
          We have been advlsed, that in the~instamceto which
you refer, the stock in the depositorybank is the separate
property of the husband. Ws have also been advised that the
contract between the school board and the depositorybank has
been executed and the bank is now serving as depositoryunder
the .termsof such contract. The contract having been consum-
mated prior to the appointmentof the wife to the office of
school trustee, she, in her official capacity,would not be
required to exercise any discretionin the acceptance or re-
jection of bias ana In the designationof a depository bank.
          Neither Article 373 of'the Penal Code, nor any other
article which has come to our attention, is applicableto the
facts under considerationin this opinion.
          It is the opinion of this Departmentthat the wife
of the president, director and stockholderof the depository
bank of an IndependentSchool District, under the stated facts,
does not occupy a relationshipso incompatiblewith the office
of trustee of such IndependentSchool District as to disquali-
fy her for appointmentto fill a vaoanoy on the Board of Trus-
tees.
                                Yours very truly
APPROVRD                        ATTORNEY GBNERAL OF TRKAS
/s/ Gerald c. Mann              By /s/ Cecil C. Cammack
ATTORNEY GENEXLALOFTRKAS        Cecil C. Cammack Assistant
CCC:N:wb                                    OK G8L